 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11

12   ROBERT EDWARD GETZ,                             Case No.: 8:19-cv-0421-AG-DFM
13                                                   Hon. Andrew J. Guilford
                                    Plaintiff,
14   vs.                                             ORDER FOR DISMISSAL WITH
                                                     PREJUDICE
15   VMC ENTERPRISES, INC., a
     California Corporation; and Does 1-10,
16                                                   Action Filed: March 4, 2019
                                Defendant.           Trial Date: Not on Calendar
17

18

19

20         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
21   it, and being fully advised finds as follows:
22         IT IS ORDERED THAT:

23         Plaintiff James Shayler’s (“Plaintiff”) entire action is dismissed with prejudice,
24   including all claims stated against Defendant VMC Enterprises, Inc., a California
25   Corporation (“Defendant”).
26
     Dated: July 17, 2019
27                                                         Hon.
                                                              n. Andrew
                                                                 Andrrew J. Guilford
                                                                     i d States Court
                                                           Judge, United
28                                                         Central District of California
                                              1
                             ORDER FOR DISMISSAL WITH PREJUDICE
